Citation Nr: 1626612	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  08-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from September 1, 2008 to May 18, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 18, 2011, forward.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 18, 2011 to May 4, 2012, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On the December 2008 VA Form 9, the Veteran requested a Board hearing; however, in September 2011, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2015).  
In March 2012, the Board denied a rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the left foot with damage to Muscle Groups XI and XII and a rating in excess of 20 percent for residuals of a shell fragment wound to the left foot.  The Board also remanded the issue of a TDIU for issuance of a notice letter and to provide VA examinations to ascertain the functional impairment associated with service-connected disabilities, and for subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, a notice letter was issued in April 2012, and VA examinations were performed in April 2012, May 2012, March 2015, and April 2015.  In November 2014, the Agency of Original Jurisdiction (AOJ) readjudicated the TDIU appeal.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The issues of entitlement to: (1) a TDIU from September 1, 2008 to May 18, 2011 and (2) an initial rating in excess of 30 percent for PTSD from May 18, 2011 to May 4, 2012 and in excess of 70 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran reported four years of high school education, has past relevant work experience as a welder, and has not worked since September 2008.
 
 2.  For the portion of the TDIU rating period from May 18, 2011, forward, service connection is in effect for PTSD, rated at 30 percent from May 18, 2011 to May 4, 2012, and rated at 70 percent thereafter; SFW residuals of the left leg, rated at 30 percent; SFW residuals of the left foot, rated at 20 percent; SFW residuals of the right leg, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  
 
3.  From May 18, 2011, forward, the Veteran has been unable to secure or follow substantially gainful employment solely as a result of the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU from May 18, 2011, forward, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  For reasons explained below, the Board is granting a TDIU from May 18, 2011.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought for this portion of the TDIU rating period, the appeal has been substantiated for this period, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in the claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Analysis for a TDIU from May 18, 2011, Forward 

For the portion of the TDIU rating period from May 18, 2011, forward, service connection is in effect for PTSD, rated at 30 percent from May 18, 2011 to May 4, 2012, and rated at 70 percent thereafter; SFW residuals of the left leg, rated at 30 percent; SFW residuals of the left foot, rated at 20 percent; SFW residuals of the right leg rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  Because all of the service-connected disabilities were incurred as a result of combat service, the Board finds that they resulted from a common etiology and, therefore, are considered one single disability for TDIU purposes.  The single combined rating for the disabilities resulting from a common etiology for the entire TDIU rating period is 70 percent or greater; therefore, the threshold percentage requirements for a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met. 

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment as a result of the service-connected disabilities for the portion of the TDIU rating period from May 18, 2011.  The Veteran has four years of high school education, has past relevant work experience as a welder for 35 years, and has not worked since September 2008.  For the portion of the TDIU rating period from May 18, 2011, the service-connected SFW residuals of the left leg was manifested by remnants of metallic fragment in the left leg, mild to moderate pain in the area, decreased muscle strength, some loss of deep fascia and muscle substance and power, moderately severe impairment on tests of endurance or coordinated movements, and consistent loss of power, weakness, lowered threshold of fatigue, and pain.  The service-connected SFW residuals of the left foot was manifested by moderate impairment due to retained metallic fragments in the mid-foot, degenerative joint disease of the first tarsal-metatarsal joint, pain on the dorsum of the left foot, and less movement than normal, weakened movement, pain on movement, and pain on weight-bearing.  The Veteran also reported that the SFW residuals of the left leg and left foot resulted in increased difficulty walking and standing after ten minutes due to pain and required regular use of a cane.  The March 2015 VA foot examiner further opined that the left foot disability limited the Veteran's ability to perform any type of physical job.  See March 2015, and April 2015 VA examination reports; see also June 2015 VA primary care note (reporting that it was somewhat difficult to work due to foot pain).

The evidence also shows that the service-connected PTSD adversely affected the Veteran's employability during the portion of the TDIU rating period from May 18, 2011.  In an August 2015 letter, a former VA counselor, who had known the Veteran for over 20 years, opined that the Veteran's psychiatric and medical problems made him incapable of gaining and holding employment.  After review of the record and interview and examination of the Veteran, the September 2015 VA PTSD examiner opined that service-connected PTSD caused occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, and suicidal ideation.

When the above symptoms and functional impairment due to the service-connected disabilities are viewed in relation to past work experience, education, and training, the inability to perform physical labor or stand for prolonged periods due to the SFW residuals of the left leg and left foot, and the inability to establish and maintain effective work relationships due to PTSD become more significant.  The Veteran's past work experience as a welder for 35 years involved physical labor and standing for prolonged periods, as well as the ability to establish and maintain effective work relationships to some degree.  The Veteran has a high school education and no other training except for four years of trade school (i.e., from 1973 to 1976) in automobile mechanics.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities (i.e., the SFW residuals of the left leg and foot and PTSD) alone are of sufficient severity so as to have rendered the Veteran unable to secure or follow substantially gainful employment from May 18, 2011, forward; therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the portion of the TDIU rating period from May 18, 2011. 


ORDER

A TDIU from May 18, 2011, forward, is granted.


REMAND

A TDIU from September 1, 2008 to May 18, 2011

The issue of a TDIU from September 1, 2008 to May 18, 2011 is remanded for referral to the Director of the Compensation Service for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b).  For the portion of the TDIU rating period from September 1, 2008 to May 18, 2011, the threshold percentage requirements for a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met.  During this period, the Veteran was only service-connected for SFW residuals of the left leg, rated at 30 percent; SFW residuals of the left foot, rated at 20 percent; and SFW residuals of the right leg, rated at 10 percent.  If the schedular percentages are not met, the claim may be referred to the Director of the Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b), when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the Veteran has reported that, primarily, the symptoms and functional impairment associated with the service-connected left leg and left foot disabilities caused him to leave his job as a welder in September 2008 due to the disabilities.  See, e.g., November 2007 letter (reporting that it was difficult to walk and stand for any period of time due to swelling, pain, and numbness in the left foot and left leg), December 2008 VA Form 9 (reporting that the left foot and legs began to worsen after applying for disability so that he could not walk or stand for prolonged periods and was in constant pain, which greatly impaired his earning capacity), and May 2015 VA Form 21-8940.  After review of the record and interview and examination of the Veteran, the March 2015 VA examiner opined that the functional impairment associated with the service-connected left foot disability limited the Veteran's ability to perform a physical type of job.  In consideration thereof, the Board finds that referral to the Compensation Service Director for consideration of a TDIU under 38 C.F.R. § 4.16(b) is warranted.

Higher Initial Ratings for PTSD

The issue of an initial rating in excess of 30 percent for PTSD from May 18, 2011 to May 4, 2012, and in excess of 70 percent thereafter, is remanded for issuance of a SOC.  In December 2011, the RO, in pertinent part, granted service connection for PTSD with a 30 percent rating effective from May 18, 2011.  In January 2012, the Veteran was notified of the decision.  On the January 2012 VA Form 9, the Veteran expressed disagreement with the initial rating assigned for PTSD, indicated a desire to appeal the issue, and described several symptoms that he believed were manifestations of PTSD.  Given VA's uniquely pro-claimant benefits system, the Board construes the Veteran's January 2012 statement, on the VA Form 9, as a NOD with respect to the initial disability rating assigned for service-connected PTSD.

As the January 2012 NOD was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  No SOC has been issued following the January 2012 NOD regarding the issue of an initial rating in excess of 30 percent for PTSD from May 18, 2011 to May 4, 2012, and in excess of 70 percent thereafter.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the issues of (1) a TDIU from September 1, 2008 to May 18, 2011; and (2) an initial rating in excess of 30 percent for PTSD from May 18, 2011 to May 4, 2012, and in excess of 70 percent thereafter are REMANDED for the following actions:

1.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the TDIU rating period from September 1, 2008 to May 18, 2011.

2.  Thereafter, readjudicate the issue of a TDIU from September 1, 2008 to May 18, 2011.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

3.  Issue a SOC that addresses the issue of an initial rating in excess of 30 percent for PTSD from May 18, 2011 to May 4, 2012, and in excess of 70 percent thereafter.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


